Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 8810084; claims 1-19 of US 10320263. 
present application
1. An actuator comprising: a first stator with a first plurality of poles defining a first linear axis and a second linear axis; a second stator with a second plurality of poles aligned with the first plurality of poles to form first linear axis aligned poles and second linear axis aligned poles; at least one permanent magnet between the first stator and the second stator; a plurality of armatures, each armature separated from one of the linear axis aligned poles by an air gap; coils wrapped around the first plurality of poles and the second plurality of poles; a controller to selectively apply current to selective coils to control a first size of a first air gap between a first armature and a first end of the first linear axis aligned poles to form a first linear motion and to control a second size of a second air gap between a second armature and a first end of the second linear axis aligned poles to form a second linear motion; and a shaft to translate the first linear motion and the second linear motion to rotary motion of the shaft.  
2. The actuator of claim 1 wherein the controller selectively applies current to the selective coils to control a third size of a third air gap between a third armature and a second end of the first linear axis aligned poles to form a third linear motion and to control a fourth size of a fourth air gap between a fourth armature and a second end of the second linear axis aligned poles to form a fourth linear motion, wherein the shaft translates the third linear motion and the fourth linear motion to rotary motion of the shaft.  
3. The actuator of claim 1 wherein the controller applies current to one or more of the coils to decrease an air gap between one of the armatures and one of the linear axis aligned poles.  
4. The actuator of claim 1 wherein the controller applies current to one or more of the coils to increase an air gap between one of the armatures and one of the linear axis aligned poles.  
5. The actuator of claim 1 wherein the shaft has a crank arm.  
6. The actuator of claim 5 further comprising a first slotted slider positioned along the first linear axis to receive the first linear motion and a second slotted slider positioned along the second linear axis to receive the second linear motion and thereby manipulate the crank arm.  
7. The actuator of claim 6 further comprising guide bearings engaging the first slotted slider and the second slotted slider.  
8. The actuator of claim 1 wherein the controller sequentially applies current to the coils in an ordered manner to impart a continuous rotary motion on the shaft.  
9. The actuator of claim 1 wherein the controller sequentially applies current to the coils in a clockwise manner to impart a continuous rotary motion on the shaft.  
10. The actuator of claim 1 further comprising a plurality of switches, each switch connected to a coil, wherein the controller sequentially energizes the coils in an ordered manner through sequential firing of the switches.  
11. The actuator of claim 1 wherein: the first plurality of poles comprises four first poles; the second plurality of poles comprises four second poles linearly aligned with the four first poles; and the plurality of armatures comprise four armatures positioned at terminal ends of the aligned four first poles and four second poles.  
12. The actuator of claim 11 wherein the controller selectively applies current to the coils to move each of the four armatures in a respective linear direction.  
13. The actuator of claim 1 wherein the at least one permanent magnet comprises a plurality of permanent magnets with like magnetic poles aligned.  
14. An actuator comprising: a first stator with four first poles; a second stator with four second poles aligned with the four first poles; at least one permanent magnet between the first stator and the second stator; four armatures positioned at terminal ends of the aligned four first poles and four second poles; coils wrapped around the first stator and the second stator; and a controller to selectively apply current to the coils to cause flux created by the at least one permanent magnet to traverse through selective poles of the first stator and the second stator to selectively alter air gap sizes associated with the four armatures.  
15. The actuator of claim 14 wherein the controller causes flux created by the coils and the flux created by the at least one permanent magnet to traverse through selective poles of the first stator and the second stator to selectively alter the air gap sizes associated with the four armatures.  
16. The actuator of claim 14 wherein the controller causes the flux to be divided between the selective poles and remaining poles of the first stator and the second stator.  
17. The actuator of claim 14 wherein the controller causes the flux to be multiplied between the selective poles and remaining poles of the first stator and the second stator.  
18. The actuator of claim 14 wherein the controller selectively applies current to the coils to move each of the four armatures in a respective linear direction.  
19. The actuator of claim 14 wherein the controller selectively applies current to the coils to move two of the four armatures in a first linear direction and to move another two of the four armatures in a second linear direction.  
20. The actuator of claim 14 wherein the controller selectively applies current to the coils to move two of the four armatures in a first linear direction at a first time and to move another two of the four armatures in a second linear direction at a second time.  
21. The actuator of claim 14 further comprising a shaft to translate linear forces created by the armatures to a rotary force.  
22. The actuator of claim 21 wherein the shaft has a crank arm, and the actuator further comprises a first slotted slider engaging the crank arm and a second slotted slider engaging the crank arm.  
23. The actuator of claim 22 further comprising guide bearings engaging the first slotted slider and the second slotted slider.  
24. The actuator of claim 21 wherein the controller sequentially applies current to the coils in an ordered manner to impart a continuous rotary motion on the shaft.  
25. The actuator of claim 21 wherein the controller sequentially applies current to the coils in a clockwise manner to impart a continuous rotary motion on the shaft.  
26. An actuator comprising: a first stator with a first plurality of poles defining a first linear axis and a second linear axis; a second stator with a second plurality of poles aligned with the first plurality of poles to form first linear axis aligned poles and second linear axis aligned poles; at least one permanent magnet between the first stator and the second stator; a plurality of armatures, each armature separated from one of the linear axis aligned poles by an air gap; coils wrapped around the first plurality of poles and the second plurality of poles; a controller to selectively apply current to selective coils to control a size of the air gap between each of the armatures and one of the linear axis aligned poles to form linear motions.  
27. The actuator of claim 26 further comprising a shaft to translate the linear motions to rotary motion of the shaft.   

US 8810084
1. An actuator, comprising: a first stator with a first plurality of poles defining a first linear axis and a second linear axis orthogonal to the first linear axis; a second stator with a second plurality of poles aligned with the first plurality of poles to form aligned poles including first linear axis aligned poles and second linear axis aligned poles; a permanent magnet attached to the first stator and the second stator; a plurality of moving armatures separated from the aligned poles by a corresponding plurality of air gaps; coils wrapped around the first linear axis aligned poles and the second linear axis aligned poles; a controller to selectively apply current to the coils to control a size of a first air gap between a first moving armature and a first end of the first linear axis aligned poles to form a first linear motion and to control a second size of a second air gap between a second moving armature and a first end of the second linear axis aligned poles to form a second linear motion; and a shaft to receive the first linear motion and the second linear motion such that output forces of the first linear motion and the second linear motion are summed and are translated to rotary motion of the shaft.

2. The actuator of claim 1 wherein the controller applies current to the coils to decrease an air gap between a controlled moving armature and controlled aligned poles and produce a divided force between the remaining moving armatures and the remaining aligned poles.

3. The actuator of claim 1 wherein the controller applies current to the coils to increase an air gap between a controlled moving armature and controlled aligned poles and produce a multiplied force between the remaining moving armatures and the remaining aligned poles.

7. An actuator, comprising: a first stator with four first poles; a second stator with four second poles aligned with the four first poles; a permanent magnet attached to the first stator and the second stator; four moving armatures positioned at terminal ends of the four first poles and the four second poles; coils wrapped around the first stator and the second stator; and a controller to selectively apply current to the coils to migrate flux created by the permanent magnet through selective poles of the first stator and the second stator to selectively alter air gap sizes associated with the four moving armatures.

8. The actuator of claim 7 wherein the controller divides the flux between the selective poles and the remaining poles.

9. The actuator of claim 7 wherein the controller multiplies the flux between the selective poles and the remaining poles.

10. The actuator of claim 7 wherein the controller applies current to the coils to move each moving armature of the four moving armatures in a respective single linear direction.

11. The actuator of claim 7 further comprising a shaft to translate linear forces created by the moving armatures to a rotary force.

14. The actuator of claim 1 wherein the controller sequentially applies current to the coils in an ordered manner to impart a continuous rotary motion on the shaft.

15. The actuator of claim 1 wherein the controller sequentially applies current to the coils in a clockwise manner to impart a continuous rotary motion on the shaft.

16. The actuator of claim 11 wherein the controller sequentially applies current to the coils in an ordered manner to impart a continuous rotary motion on the shaft.

17. The actuator of claim 11 wherein the controller sequentially applies current to the coils in a clockwise manner to impart a continuous rotary motion on the shaft.

US 10320263
1. An actuator, comprising: a first stator with a first plurality of poles defining a first linear axis and a second linear axis; a second stator with a second plurality of poles aligned with the first plurality of poles to form aligned poles including first linear axis aligned poles and second linear axis aligned poles; a permanent magnet between the first stator and the second stator; a plurality of moving armatures, each moving armature separated from one of the aligned poles by an air gap; first coils wrapped around the first plurality of poles and second coils wrapped around the second plurality of poles; a controller to selectively apply current to the coils to control a size of a first air gap between a first moving armature and a first end of the first linear axis aligned poles to form a first linear motion and to control a second size of a second air gap between a second moving armature and a first end of the second linear axis aligned poles to form a second linear motion; and a shaft to translate the first linear motion and the second linear motion to rotary motion of the shaft.

2. The actuator of claim 1 wherein the controller applies current to one or more of the coils to decrease an air gap between a controlled moving armature and controlled aligned poles and produce a divided force between remaining moving armatures and remaining aligned poles.

3. The actuator of claim 1 wherein the controller applies current to one or more of the coils to increase an air gap between a controlled moving armature and controlled aligned poles and produce a multiplied force between remaining moving armatures and remaining aligned poles.

7. The actuator of claim 1 wherein the controller sequentially applies current to the coils in an ordered manner to impart a continuous rotary motion on the shaft.

8. The actuator of claim 1 wherein the controller sequentially applies current to the coils in a clockwise manner to impart a continuous rotary motion on the shaft.

9. An actuator, comprising: a first stator with four first poles; a second stator with four second poles aligned with the four first poles; a permanent magnet between the first stator and the second stator; four armatures positioned at terminal ends of the aligned four first poles and four second poles; coils wrapped around the first stator and the second stator; and a controller to selectively apply current to the coils to migrate flux created by the permanent magnet through selective poles of the first stator and the second stator to selectively alter air gap sizes associated with the four armatures.

10. The actuator of claim 9 wherein the controller causes the flux to be divided between the selective poles and remaining poles of the first stator and the second stator.

11. The actuator of claim 9 wherein the controller causes the flux to be multiplied between the selective poles and remaining poles of the first stator and the second stator.

12. The actuator of claim 9 wherein the controller selectively applies current to the coils to move each of the four armatures in a respective linear direction.

13. The actuator of claim 9 further comprising a shaft to translate linear forces created by the armatures to a rotary force.

16. The actuator of claim 13 wherein the controller sequentially applies current to the coils in an ordered manner to impart a continuous rotary motion on the shaft.

17. The actuator of claim 13 wherein the controller sequentially applies current to the coils in a clockwise manner to impart a continuous rotary motion on the shaft.

18. The actuator of claim 1 wherein: the first plurality of poles comprises four first poles; the second plurality of poles comprises four second poles linearly aligned with the four first poles; and the plurality of moving armatures comprise four armatures positioned at terminal ends of the aligned four first poles and four second poles.

19. The actuator of claim 18 wherein the controller selectively applies current to the coils to move each of the four armatures in a respective linear direction.


Each of the patented inventions of US 8810084 and US 10320263 substantially claims the same currently pending claimed invention, except for the following limitations: 
(A) the shaft has a crank arm, and a first slotted slider positioned along the first linear axis to receive the first linear motion and a second slotted slider positioned along the second linear axis to receive the second linear motion and thereby manipulate the crank arm, guide bearings engaging the first slotted slider and the second slotted slider.  
(B) the at least one permanent magnet comprises a plurality of permanent magnets with like magnetic poles aligned. 
RE the limitations listed in item (A), those skilled in the art would understand that incorporating a crank arm with slotted sliders and guide bearings are an obvious engineering design choices for an industrial implementation requiring linear to rotary motion translation, wherein the crank arm, the slotted sliders and the guide bearings are means enable such industrial implementation of the claimed actuator.  Thus, it would have been obvious to one skilled in the art, before the applications were granted the respective patent numbers US 8810084 and US 10320263, to modify the patented invention by providing the shaft has a crank arm, and a first slotted slider positioned along the first linear axis to receive the first linear motion and a second slotted slider positioned along the second linear axis to receive the second linear motion and thereby manipulate the crank arm, guide bearings engaging the first slotted slider and the second slotted slider.  Doing so would be an obvious engineering design choices for an industrial implementation requiring linear to rotary motion translation, wherein the crank arm, the slotted sliders and the guide bearings are means enable such industrial implementation of the claimed actuator.  
RE the limitations listed in item (B) herein, in each of the respective patented inventions US 8810084 and US 10320263 the patented actuator comprises a permanent magnet, while the present application claims the at least one permanent magnet comprises a plurality of permanent magnets with like magnetic poles aligned.  Those skilled in the art would understand that such modification is a matter of obvious engineering design choice.  For non-limited examples: plural small size magnets might cost less than a single much bigger size magnet or it might be easier to arrange plural small size magnets to allocated positions with respect to the plural armatures’ locations and the upper and lower stators; however, those skilled in the art would understand that whether the actuator is provided with a single magnet or plural arranged magnets, as currently claimed, there is no increase in available magnetic flux because the central sections of the stators still realize the sum of the flux they produce.  Hence, it would have been obvious to one skilled in the art, before the applications were granted the respective patent numbers US 8810084 and US 10320263, to modify the patented invention by configuring the patented actuator’s permanent magnet that includes plural permanent magnets with like magnetic poles aligned.  Doing so would be a matter of obvious engineering design choices that require only routine skills and ordinary knowledge in the art because whether the actuator is provided with a single magnet or plural arranged magnets, as currently claimed, there is no increase in available magnetic flux because the central sections of the stators still realize the sum of the flux they produce.  
Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matters (see above two sets of respective claims); therefore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant applications during prosecution of the application which matured into patents. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834